Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000917
                                                       19-FEB-2014
                                                       08:33 AM



                           SCWC-12-0000917


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   IN THE INTEREST OF K CHILDREN



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000917; FC-S NO. 05-0052)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

      Circuit Judge To'oto'o, in place of Acoba, J., recused)


          Petitioner/Mother-Appellant’s application for writ of

certiorari filed on January 14, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, February 19, 2014.

Rebecca A. Copeland         /s/ Mark E. Recktenwald

for petitioner

                            /s/ Paula A. Nakayama

Kimberly Tsumoto Guidry

for respondent

                            /s/ Sabrina S. McKenna

                            /s/ Richard W. Pollack

                            /s/ Fa'auuga L. To'oto'o